Citation Nr: 0027266	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Assignment of an initial rating for a right knee 
disability, currently rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1994 to 
October 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The August 1998 rating decision, in 
pertinent part, denied entitlement to service connection for 
a left knee condition, and established entitlement to service 
connection for a right knee disability and assigned an 
initial noncompensable rating. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
diagnosis of current left knee disability. 

2.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain, and clinically 
observed crepitance, tenderness, and discomfort on patellar 
compression, without loss of range of motion, and no 
recurrent subluxation or lateral instability.

3.  No medical complexity or controversy is shown concerning 
the veteran's claim for initial assignment of a disability 
rating for the right knee disability, so as to require an 
independent medical examination (IME).


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

2.  The schedular criteria for a compensable rating for a 
right knee disability have not been met.  38  U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.20, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5299-5257 (1999).  

3.  The criteria for submission for an IME have not been met.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Knee Disorder

The issue before the Board pertaining to the veteran's left 
knee involves a claim of entitlement to service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant, therefore, cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.   

During service, the veteran bruised his left knee in June 
1995.  Assessment was bruised knee.  He was to return to the 
clinic as necessary; there was no record of follow-up until 
May 1997 when he complained of bilateral knee pain for the 
previous three months.  There were no objective findings of 
left knee pathology, and the assessment was bilateral knee 
tendonitis.  He was prescribed Motrin and instructed to do 
leg strengthening exercises, and was to return to the clinic 
as necessary.  There is no record of any follow-up visits for 
the left knee.  On the separation examination in September 
1997, the veteran's lower extremities and musculoskeletal 
systems were evaluated as clinically normal.  

The veteran was afforded a VA examination in May 1998, at 
which he complained of left knee pain.  The impression was 
bilateral knee pain, but no abnormalities were shown on X-ray 
or by clinical rating, and no functional impairment was 
identified.  

Without a medical diagnosis of current disability, the 
veteran's claim for a left knee condition must be deemed not 
well grounded.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this regard, the Court has held that pain alone, without a 
diagnosed identifiable underlying malady or condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Without a medical diagnosis of current chronic 
disability, the claim is not well grounded.  Caluza.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95. 

The doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim and is not 
for application in this appeal.  See U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete the claim for disability 
compensation for the above-discussed disability.  Robinette 
v. Brown, 8 Vet. App. 69 (1995). 

II.  Initial Rating for Right Knee Disability

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to the issues on 
appeal and that no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).  The higher 
rating shall be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide a zero percent rating for a diagnostic code, 
a zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  While lost time from work related to a 
disability may enter into the rating, the rating schedule is 
"considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (1999);  see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service-connected right knee disability is 
rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which contemplates recurrent 
subluxation and lateral instability.  A 10 percent rating is 
assigned when there is slight disability.  A 20 percent 
rating is assigned when the impairment of the knee is 
moderate in degree. A 30 percent rating is assigned when the 
impairment of the knee is severe in degree.  Diagnostic Code 
5299 is indicative of an unlisted musculoskeletal condition.  
See 38 C.F.R. §§ 4.27, 4.71a (1999).

The veteran injured his right knee in service in March 1996.  
The assessment was cellulitis with lymphadenitis as a 
secondary complication.  In May 1997, he complained of 
bilateral knee pain for the previous three months.  There 
were no objective findings of right knee pathology, and the 
assessment was bilateral knee tendonitis.  He was prescribed 
Motrin and leg strengthening exercises.  He was to return to 
the clinic as necessary.  There is no record of any follow-up 
visits for the right knee.  On the separation examination in 
September 1997, the veteran's lower extremities and 
musculoskeletal systems were evaluated as clinically normal.  

The May 1998 VA examination noted the veteran's subjective 
complaints of right knee pain.  The examiner observed 
discomfort elicited on patellar compression of the right 
knee.  There was no subluxation or lateral instability 
demonstrated on clinical examination.  Normal range of motion 
was reported, and other orthopedic testing did not otherwise 
disclose any knee defects.  An April 1999 X-ray of the right 
knee revealed a normal right knee. 

In the absence evidence of subluxation or lateral 
instability, the preponderance of the evidence is against a 
compensable rating.  Diagnostic Code 5257 provides for a 10 
percent rating for slight recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a.  As the criteria 
for a compensable rating are not met, a noncompensable (zero 
percent) rating for service-connected right knee disability 
is warranted.  38 C.F.R. § 4.31.

The diagnostic criteria governing defective range of motion, 
Diagnostic Codes 5260-5261, are not more beneficial in this 
veteran's case because the weight of the evidence 
demonstrates no range of motion impairment, including any 
significant limitation of motion due to pain or weakness.  
38 C.F.R. §§ 4.40, 4.45.  The May 1998 VA examination 
specifically found full ranges of motion of the right knee, 
even with notations of tenderness and discomfort.

The Board has also considered other provisions in rating the 
disability at issue.  
38 C.F.R. §§ 4.40 and 4.45 are not subsumed into the 
Diagnostic Code 5257 under which the veteran's right knee 
disability is rated.  Therefore, the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the Diagnostic Code 5257.  DeLuca, 
8 Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40.  The factors involved in evaluating, and 
rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45.  Absent 
any clinical findings that would have been produced had the 
veteran attended a follow-up VA examination, there is 
insufficient evidence to establish an increased rating for 
the veteran's right knee disability.  Except for pain, which 
is not demonstrated as affecting range of motion, the 
presence of other factors enumerated in these regulations 
have not been demonstrated by objective evidence.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert, 1 
Vet. App. 49.  

There is no competent evidence of record which indicates that 
the veteran's right knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
a referral for an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  There is nothing in the evidence of record 
to indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


III. Ancillary Issues

The veteran's representative claimed entitlement to an 
independent medical opinion, a specialist medical opinion, 
and contended that the May 1998 VA examination was inadequate 
for rating purposes.  On a VA Form 9 submitted in June 1999, 
the veteran's attorney also listed as issues entitlement to 
remand for adequate reasons and bases and entitlement to a 
personal hearing with subpoenas issued.  The Board would 
point out, however, that these are ancillary matters to the 
veteran's underlying claims; they are not separately 
appealable issues.  The RO correctly treated these as 
ancillary issues and not as separately appealable issues.

In an August 1998 letter received as a notice of 
disagreement, the veteran's attorney requested a VA 
compensation examination in conjunction with the veteran's 
claims. However, at the time of this request, such 
examination had already been afforded the veteran in May 
1998.  

The veteran's representative claimed that the May 1998 VA 
examination was inadequate and has averred that the claims 
file was not reviewed.  In an April 1999 letter, the 
veteran's attorney again requested a VA compensation 
examination, but did not specify with regard to which issues.  
The Board notes, however, that the report of examination 
reflects that the VA examiner recorded the past medical 
history, noted the veteran's current complaints, conducted a 
physical examination including pertinent orthopedic and range 
of motion testing.  X-rays were even afforded.  For these 
reasons, the Board finds that the examination of May 1998 is 
adequate for rating purposes.  Moreover, the veteran failed 
to report for follow-up VA examinations scheduled in April 
1999 and May 1999.  The duty to assist is not a one-way 
street, and the veteran has not fulfilled his duty to 
cooperate in this matter.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(1999); Olson v. Principi, 3 Vet. App. 480 (1992).  

Specifically with regard to the issue of entitlement to 
service connection for a left knee condition, the veteran has 
not presented a well-grounded claim as to this issue.  With 
regard to these ancillary procedural issues which relate to 
VA's duty to assist the veteran, including a compensation 
examination, as the veteran has not presented a well-grounded 
claim of entitlement to service connection for a left knee 
condition, with regard to this issue, the duty to assist the 
veteran does not arise.  See Slater v. Brown, 9 Vet. App. 240 
(1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  The United 
States Court of Appeals for the Federal Circuit held that 
only a person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).  As the claim for 
service connection for a left knee condition is not well 
grounded, the veteran is not entitled to a VA compensation 
examination, or consideration for an independent or advisory 
medical opinion, or other ancillary issues with regard to 
this issue.

The Board also notes that an independent medical expert 
opinion (IME) has been requested on behalf of the veteran in 
conjunction with his current appeal regarding the initial 
assignment of rating for service-connected right knee 
disability.  In the August 1998 letter, the veteran's 
attorney requested an advisory/independent medical opinion 
"[d]ue to the complexity and inadequacy of the VA 
examination," and because the examination did not provide a 
nexus or etiology opinion.  

The controlling regulation specifically prohibits 
consideration of this part of an appeal as a separately 
appealable issue.  "A determination that an independent 
medical opinion is not warranted may be contested only as 
part of an appeal on the merits of the decision rendered on 
the primary issue by the agency of original jurisdiction."  
38 C.F.R. § 3.328 (1999).  Additionally, with regard to a 
request for an independent medical opinion, the Board notes 
that the veteran, through his attorney, has asserted that the 
evidence is medically complex, though without any specific 
assertion or evidence as to why or in what manner the 
evidence is alleged to be medically complex.  

The Board finds that there is no basis in the record for a 
finding that the evidence of record pertaining to the 
veteran's service-connected right knee disability is so 
medically complex, obscure, or controversial, so as to 
warrant an independent medical opinion, and notes there is no 
such opinion of record from the VA Compensation and Pension 
Service.  The regulation, 38 C.F.R. § 3.328, provides that, 
when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  The necessity of obtaining 
such an opinion is left to the discretion of the Board.  
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board 
finds that, in the present case, the evidence does not 
demonstrate medical complexity or controversy concerning the 
veteran's service-connected right knee disability to warrant 
an IME.  There are no conflicting diagnoses of record, and no 
inconsistent clinical findings.  The evidence of record 
includes minimal clinical findings such as crepitance and 
notations of tenderness.  The evidence of record also 
includes relevant findings which pertain to the rating 
criteria, for example, notation of crepitance, measures of 
range of motion, including notations of tenderness or 
discomfort, and a diagnosis of most likely mild 
chondromalacia.  Neither the nature of this orthopedic 
disability nor degree of severity of the right knee 
disability provide evidence of complexity, and there is no 
evidence of controversy surrounding the veteran's orthopedic 
disability diagnosed as chondromalacia. 

The veteran's attorney's alternative contention that an 
advisory medical opinion is warranted because of the 
inadequacy of the VA compensation examination, on its face, 
does not meet the criteria for a request for an advisory 
medical opinion.  Moreover, as noted above, as to the issue 
of entitlement to service connection for a left knee 
condition for which the veteran has not presented a well 
grounded claim, the duty to assist the veteran, to include an 
advisory medical opinion, does not arise.

With regard to the veteran's request for adequate reasons and 
bases, the veteran is entitled to adequate reasons and bases 
as to all material issues of fact and law, which are herein 
provided.  See 38 U.S.C.A. § 7104(c)(1) (West 1991).  There 
is no requirement in law or regulation that a VA medical 
examiner provide "adequate reasons and bases" for his 
opinions, and the veteran's attorney has not cited any legal 
support for this assertion.  This is an adjudicatory 
function, and the applicable laws and regulations apply only 
to VA adjudicators.  

On a VA Form 9 dated in June 1999, the veteran's attorney 
listed as an issue the right to a hearing with subpoenas 
issued.  The Board notes, however, that, because the veteran 
has not requested a hearing, this question is moot.  Further, 
neither the veteran nor his attorney has specified toward 
whom such subpoenas would be directed, and has not asserted 
what evidence could possibly be obtained from having such 
witnesses at a personal hearing.  As such, the Board finds as 
a fact that the mere listing of this issue on the VA Form 9, 
especially when coupled with the checked box on the same form 
indicating that the veteran did not want a Board hearing, 
does not specifically result in a request for either a 
personal hearing or subpoena.  Moreover, the regulation 
provides that "[a] subpoena will not be issued to compel the 
attendance of Department of Veterans Affairs adjudicatory 
personnel."  38 C.F.R. § 20.711 (1999).  The pertinent 
regulation, 38 C.F.R. § 2.1(a) (1999), provides that issuing 
officials of VA, which include the Head of an RO and the 
Chairman, Board of Veterans' Appeals, "shall use discretion 
when exercising this power."  For the reasons stated, the 
Board does not find that even the referral for consideration 
of the issuance of subpoenas is warranted.  See Willis v. 
Brown, 6 Vet. App. 433, 435-436 (1994) (use of the word 
"may" makes VA's determination discretionary and not 
reviewable by the Board or the Court).


ORDER

The appeal for service connection for a left knee disability 
is denied. 

The appeal for a compensable initial disability rating for a 
right knee disability is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

